
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


KANBAY INTERNATIONAL, INC.
2005 EMPLOYEE STOCK PURCHASE PLAN
(As Amended Through First Amendment, Effective January 1, 2005)

        1.    Purpose.    The purpose of the Kanbay International, Inc. 2005
Employee Stock Purchase Plan (the "Plan") is to provide employees of Kanbay
International, Inc. (the "Company") and its Designated Subsidiaries with an
opportunity to purchase Common Stock of the Company through accumulated payroll
deductions. It is the intention of the Company to have the Plan qualify as an
"employee stock purchase plan" under Section 423 of the Internal Revenue Code of
1986, as amended (the "Code"). The provisions of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner consistent with
the requirements of Code Section 423 (and the requirements of applicable local
law).

        2.    Definitions.    Unless the context clearly indicates otherwise,
for purposes of the Plan, the following terms shall have the following meanings:

        (a)   "Affiliate" means any corporation or other business entity that is
a parent or Subsidiary of the Company, including ownership of 50% or more of the
voting or profits interests of the corporation or other business entity.

        (b)   "Board" means the Board of Directors of the Company, as
constituted from time to time.

        (c)   "Beneficiary" means the person designated by the Participant in
accordance with Section 18.

        (d)   "Code" means the Internal Revenue Code of 1986, as amended.

        (e)   "Common Stock" means the common stock, $0.001 par value, of the
Company or any security of the Company issued by the Company in substitution or
exchange therefor.

        (f)    "Company" means Kanbay International, Inc., a Delaware
corporation, and any successor thereto.

        (g)   "Compensation" means with respect to a Participant, the portion of
the Participant's total cash compensation paid to the Participant by the Company
or a Designated Subsidiary during the applicable payroll period.

        (h)   "Continuous Status as an Employee" means the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of (i) sick leave;
(ii) military leave; (iii) any other leave of absence approved by the Plan
Administrator, provided that such leave is for a period of not more than
90 days, unless reemployment upon the expiration of such leave is guaranteed by
contract or statute, or unless provided otherwise pursuant to Company policy
adopted from time to time; or (iv) in the case of transfers between locations of
the Company or between the Company and its Designated Subsidiaries.

        (i)    "Custodian" means the individual or organization appointed by the
Plan Administrator to maintain custody of Participants' payroll deductions,
purchase Common Stock under the Plan, and allocate Common Stock among
Participants.

        (j)    "Designated Subsidiary" means any Subsidiary that the Plan
Administrator has designated from time to time, in its sole discretion, as
eligible to participate in the Plan.

        (k)   "Effective Date" means January 1, 2005, subject to the limitations
of Section 25.

        (l)    "Eligible Employee" means each Employee of the Company or a
Designated Subsidiary who has completed six months of Continuous Status as an
Employee.

        (m)  "Employee" means each and every person employed by the Company or a
Designated Subsidiary, and whom the Company or Designated Subsidiary classifies
as a common law

--------------------------------------------------------------------------------






employee; provided that, only individuals who are paid as common law employees
from the payroll of the Company or a Designated Subsidiary shall be deemed to be
Employees for purposes of the Plan.

        For purposes of this definition of Employee, and notwithstanding any
other provisions of the Plan to the contrary, individuals who are not classified
by the Company or by a Designated Subsidiary, in its discretion, as employees
under Code Section 3121(d) (including, but not limited to, individuals
classified by the Company or a Designated Subsidiary as independent contractors
and non-employee consultants) and individuals who are classified by the Company
or by a Designated Subsidiary, in its discretion, as employees of any entity
other than the Company or a Designated Subsidiary, do not meet the definition of
Employee and are ineligible for benefits under the Plan, even if the
classification by the Company or Designated Subsidiary is later determined to be
erroneous, or is retroactively revised. In the event the classification of an
individual who is excluded from the definition of Employee under the preceding
sentence is determined to be erroneous or is retroactively revised, the
individual shall nonetheless continue to be excluded from the definition of
Employee and shall be ineligible for benefits for all periods prior to the date
the Company or Designated Subsidiary determines its classification of the
individual is erroneous or should be revised.

        (n)   "Exchange Act" means the Securities Exchange Act of 1934, as in
effect and as amended from time to time, or any successor statute thereto,
together with any rules, regulations and interpretations promulgated thereunder
or with respect thereto.

        (o)   "Fair Market Value" means, with respect to any date:

          (i)  the average of the high and low trading prices of shares of
Common Stock on the New York Stock Exchange or, if shares of Common Stock are
not traded on the New York Stock Exchange, on any other exchange on which they
are traded, or, if shares of Common Stock are not traded on any other exchange
and are regularly quoted on the NASDAQ National Market System, on the NASDAQ
National Market System; or

         (ii)  if shares of Common Stock are not traded on any exchange or
regularly quoted on the NASDAQ National Market System, the mean between the
closing bid and asked prices of the shares in the over-the-counter market; or

        (iii)  if those bid and asked prices are not available, then the fair
market value as reported by any nationally recognized quotation service selected
by the Plan Administrator or as determined by the Plan Administrator.

        (p)   "Offering Date" means the first day of a Purchase Period, or each
January 1, and July 1.

        (q)   "Option" means an option to purchase shares of Common Stock under
the Plan, pursuant to the terms and conditions thereof.

        (r)   "Participant" means an Eligible Employee who is participating in
the Plan pursuant to Section 4.

        (s)   "Plan" means the Kanbay International, Inc. 2005 Employee Stock
Purchase Plan, as set forth herein, as in effect, and as amended from time to
time.

        (t)    "Plan Account" means an account maintained by the Plan
Administrator for each Participant to which the Participant's payroll deductions
are credited, against which funds used to purchase shares of Common Stock are
charged, and to which shares of Common Stock purchased are credited.

        (u)   "Plan Administrator" means the Board, such other person or
persons, including a committee, as the Board may appoint to administer the Plan.

2

--------------------------------------------------------------------------------






        (v)   "Purchase Date" means, except as provided in Sections 12 and 17,
the last day of a Purchase Period, or each June 30 and December 31.

        (w)  "Purchase Period" means a period of six (6) months commencing on
each Offering Date and ending on the immediately following Purchase Date.

        (x)   "Purchase Price" means, with respect to each Purchase Date, 90% of
the Fair Market Value of Common Stock on the Purchase Date.

        (y)   "Subsidiary" means any corporation, domestic or foreign, other
than the Company, in an unbroken chain of corporations beginning with the
Company if, at the time of the granting of the Option, each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. Notwithstanding the foregoing, the term
"Subsidiary" shall include a limited liability company that is disregarded as an
entity separate from a Subsidiary.

        3.    Stock Subject to the Plan.    Subject to Section 13, the aggregate
number of shares of Common Stock that may be sold under the Plan is 500,000.
Shares of Common Stock to be issued under the Plan may be authorized and
unissued shares, issued shares that have been reacquired by the Company (in the
open-market or in private transactions) and that are being held as treasury
shares, or a combination thereof.

        4.    Participation in the Plan.    Each Eligible Employee may
participate in the Plan effective as of any Offering Date, by completing and
delivering a payroll deduction authorization to the Plan Administrator prior to
the applicable Offering Date in the time and manner, and in accordance with the
procedures, specified by the Plan Administrator. The Offering Date as of which
an Eligible Employee commences or recommences participation in the Plan, and
each Offering Date as of which an Eligible Employee renews his or her
authorization under paragraph (a), is an Offering Date with respect to that
Eligible Employee. A Participant's payroll deductions under the Plan shall
commence on his or her initial Offering Date, and shall continue, subject to
paragraph (a), until the Eligible Employee terminates participation in the Plan,
is no longer an Eligible Employee, or the Plan is terminated.

        (a)   A Participant's payroll deduction authorization shall be
automatically renewed effective on the Offering Date following the conclusion of
his or her initial Purchase Period and each subsequent Purchase Period, unless
the Participant otherwise notifies the Plan Administrator prior to such date in
the time and manner, and in accordance with the procedures, specified by the
Plan Administrator.

        (b)   Notwithstanding the foregoing, an Eligible Employee shall not be
granted an Option on any Offering Date if such Eligible Employee, immediately
after the Option is granted, owns stock possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company or any
Subsidiary. For purposes of this paragraph (b), the rules of Code Section 424(d)
shall apply in determining the stock ownership of an individual, and stock that
an Eligible Employee may purchase under outstanding options shall be treated as
stock owned by the Eligible Employee.

        5.    Payroll Deductions.    An Eligible Employee may participate in the
Plan only through payroll deductions. An Eligible Employee may elect to have up
to $2,000 in after-tax payroll deductions withheld from his or her Compensation
and credited to his or her Plan Account each month. The minimum amount that an
Eligible Employee may elect withheld from his or her Compensation and credited
to his or her Plan Account is $100 per payroll period. No Eligible Employee may
be granted an Option that permits his or her rights to purchase Common Stock
under the Plan, and any other stock purchase plan of the Company or any
Subsidiary that is qualified under Code Section 423, to

3

--------------------------------------------------------------------------------



accrue at a rate that exceeds $25,000 of Fair Market Value of such stock
(determined on the Offering Date of such Option) for each calendar year in which
the Option is outstanding at any time.

        Once each Purchase Period, a Participant may increase or decrease the
amount of his or her payroll deductions by notifying the Plan Administrator in
the time and manner, and in accordance with the procedures, specified by the
Plan Administrator.

        6.    Termination of Participation in Plan.    

        (a)   A Participant may, for any reason and at any time prior to each
Purchase Date, voluntarily terminate participation in the Plan by notifying the
Plan Administrator or its designee in the time and manner, and in accordance
with the procedures, specified by the Plan Administrator. Such Participant's
payroll deductions under the Plan shall cease as soon as practicable following
delivery of such notice. Any payroll deductions credited to such Participant's
Plan Account will be refunded, without interest, to the Participant. An Eligible
Employee whose participation in the Plan is terminated may rejoin the Plan no
earlier than the beginning of the second Purchase Period next following his or
her withdrawal, by delivering a new payroll deduction authorization in
accordance with Section 4. For the avoidance of doubt, this means, for example,
that a Participant who voluntarily terminates participation in the Plan in
November of a calendar year, will not be permitted to rejoin the Plan effective
for the Purchase Period beginning on the next January 1, but must wait until the
Purchase Period beginning on the next July 1.

        (b)   A Participant's participation in the Plan shall terminate upon
termination of his or her Continuous Status as an Employee, or termination of
status as an Eligible Employee, for any reason. Any payroll deductions credited
to his or her Plan Account shall be paid to the former Participant (or, in the
case of his or her death, to the Participant's Beneficiary), in cash, without
interest, as soon as practicable following his or her termination of Continuous
Status as an Employee.

        7.    Purchase of Shares.    

        (a)   On each Offering Date, each Participant shall be deemed to have
been granted an Option. In no event will a Participant be deemed to have been
granted more than one Option during any Purchase Period.

        (b)   On the Purchase Date of a Purchase Period, each Participant shall
be deemed, without any further action, to have exercised his or her Option and
to have purchased that number of whole shares of Common Stock determined by
dividing the balance in the Participant's Plan Account on the Purchase Date by
the Purchase Price. Any amount remaining in the Participant's Plan Account shall
be carried forward to the next Purchase Date unless the Plan Account is closed.
Except as provided in Sections 12 and 17, in no event may a Participant purchase
shares of Common Stock under the Plan during a Purchase Period prior to the
Purchase Date of such Purchase Period.

        (c)   As soon as practicable after each Purchase Date, a statement shall
be delivered to each Participant that shall include the number of shares of
Common Stock purchased on the Purchase Date on behalf of such Participant under
the Plan.

        (d)   As of the Purchase Date of each Purchase Period, the Common Stock
purchased by each Participant shall be considered to be issued and outstanding
to his or her credit as a bookkeeping entry maintained by the Custodian in the
Participant's Plan Account or shall be deposited, in the discretion of the Plan
Administrator, into a brokerage account maintained in the name of the
Participant by a third-party brokerage or administration firm. A stock
certificate for shares of Common Stock credited to a Participant's Plan Account
shall be issued upon request of the Participant at any time, provided, however,
that if such shares of Common Stock have been

4

--------------------------------------------------------------------------------






deposited into a brokerage account maintained in the Participant's name, the
Participant may direct the brokerage or administration firm maintaining such
brokerage account to distribute to the Participant a stock certificate or
dispose of the shares of Common Stock in such brokerage account. Stock
certificates under the Plan shall be issued, at the election of the Participant,
in the Participant's name or in his or her name and the name of another person
as joint tenants with right of survivorship or as tenants in common. A cash
payment shall be made for any fraction of a share in such Plan Account, if
necessary to close the Plan Account.

        8.    Rights as a Share Owner.    A Participant shall not be treated as
the owner of Common Stock until the Purchase Date of such stock under the Plan.
As of the Purchase Date a Participant shall be treated as the record owner of
his or her shares purchased on such date pursuant to the Plan. Unless the
Participant elects otherwise in the time and manner specified by the Plan
Administrator, any dividends paid in respect of Common Stock purchased by a
Participant under the Plan and credited to his or her Plan Account will be
reinvested in Common Stock in accordance with procedures established by the
Company.

        9.    Rights Not Transferable.    Rights under the Plan are not
transferable by a Participant other than by will or the laws of descent and
distribution, and are exercisable during the Participant's lifetime only by the
Participant or by the Participant's guardian or legal representative. No rights
or payroll deductions authorized hereunder shall be subject to execution,
attachment, levy, garnishment or similar process.

        10.    Application of Funds.    All funds of Participants received or
held by the Company under the Plan before purchase of the shares of Common Stock
shall be held by the Company without liability for interest or other increment.
No interest shall accrue on the payroll deductions or Plan Account of a
Participant in the Plan.

        11.    Administration of the Plan.    The Plan shall be administered by
the Plan Administrator. The Plan Administrator shall have full power and
authority to make rules and regulations for the administration of the Plan, to
construe and interpret the Plan, and to make all other determinations necessary
or advisable for the administration of the Plan. The Plan Administrator's
interpretations and decisions with regard to the Plan and such rules and
regulations shall be final and conclusive. It is intended that the Plan shall at
all times meet the requirements of Code Section 423, if applicable, and the Plan
Administrator shall, to the extent possible, interpret the provision of the Plan
so as to carry out such intent.

        Each person who is or has been a member of the Board or the Plan
Administrator, and any individual or individuals to whom the Board or Plan
Administrator has delegated authority under the Plan (except for the Custodian),
will be indemnified and held harmless by the Company from and against any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or as a result of any claim, action, suit or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken, or failure to act, under the Plan. Each
such person will also be indemnified and held harmless by the Company from and
against any and all amounts paid by him or her in a settlement approved by the
Company, or paid by him or her in satisfaction of any judgment, of or in a
claim, action, suit or proceeding against him or her and described in the
previous sentence, so long as he or she gives the Company an opportunity, at its
own expense, to handle and defend the claim, action, suit or proceeding before
he or she undertakes to handle and defend it. The foregoing right of
indemnification will not be exclusive of any other rights of indemnification to
which a person who is or has been a member of the Board or the Plan
Administrator may be entitled under the Company's Articles of Incorporation or
By-Laws, as a matter of law, contract or otherwise, or any power that the
Company may have to indemnify him or her or hold him or her harmless.

5

--------------------------------------------------------------------------------




        12.    Change in Control Provisions.    

        (a)   Notwithstanding any other provision of the Plan to the contrary,
in the event of a Change in Control, the Purchase Period then in progress shall
be shortened and a new Purchase Date shall be set (the "New Purchase Date"), as
of which date any Purchase Period then in progress will terminate. The New
Purchase Date shall be on or immediately before the effective time of the Change
in Control, and the Plan Administrator shall notify each Participant in writing,
at least 10 days (or such longer period of time as determined by the
Administrator) before the New Purchase Date, that the Purchase Date for his or
her Option has been changed to the New Purchase Date, and that the Participant's
Option will be exercised automatically on the New Purchase Date unless the
Participant has withdrawn from the Purchase Period before the New Purchase Date,
as provided in Section 6.

        (b)   For purposes of the Plan, a "Change in Control" shall mean the
happening of any of the following events:

          (i)  Any "person" (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
including a "group" (as defined in Section 13(d)(3) of the Exchange Act), other
than (1) the Company, (2) any wholly-owned Subsidiary of the Company, or (3) any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate, becomes a "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company having
fifty percent (50%) or more of the combined voting power of the then-outstanding
securities of the Company that may be cast for the election of directors of the
Company (other than as a result of an issuance of securities initiated by the
Company in the ordinary course of business) (the "Company Voting Securities");
provided, however, that the event described in this Section 12(b)(i) shall not
be deemed to be a Change in Control by virtue of any underwriter temporarily
holding securities pursuant to an offering of such securities;

         (ii)  During any period of two consecutive years, individuals who at
the beginning of any such period constitute the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board,
unless the election, or the nomination for election by the stockholders of the
Company, of each new director of the Company during such period was approved by
a vote of at least two-thirds of the Incumbent Directors then still in office;

        (iii)  As the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of all or
substantially all of the assets or contested election, or any combination of the
foregoing transactions, less than a majority of the combined voting power of the
then-outstanding securities of the Company or any successor corporation or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction is held in
the aggregate by the holders of the securities of the Company entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction; or

        (iv)  The stockholders of the Company approve a plan of complete
liquidation of the Company.

        Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any person acquires beneficial ownership of more than
fifty percent (50%) of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, however, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control transaction shall then occur.

6

--------------------------------------------------------------------------------



        Further notwithstanding the foregoing, unless a majority of the
Incumbent Directors determines otherwise, no Change in Control shall be deemed
to have occurred with respect to a particular Participant if the Change in
Control results from actions or events in which such Participant is a
participant in a capacity other than solely as an officer, employee or director
of the Company or an Affiliate.

        13.    Adjustments in Case of Changes Affecting Shares.    In the event
of any dividend or other distribution (whether in the form of cash, Common
Stock, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, Change in Control or exchange of Common Stock or other
securities of the Company, or other corporate transaction or event that affects
the Common Stock: (a) the number of shares of Common Stock approved for the Plan
shall be increased or decreased proportionately, and (b) the Board may
determine, in its sole discretion, that an adjustment is necessary or
appropriate in order to prevent dilution or enlargement of benefits or potential
benefits intended to be made available under the Plan.

        14.    No Corporate Action Restriction.    The existence of the Plan
and/or the Options granted hereunder shall not limit, affect or restrict in any
way the right or power of the Board or the Company's stockholders to make or
authorize (a) any adjustment, recapitalization, reorganization or other change
in the Company's or any Subsidiary's capital structure or its business, (b) any
merger, consolidation or change in the ownership of the Company or any
Subsidiary, (c) any issue of bonds, debentures, capital, preferred or prior
preference stocks ahead of or affecting the Company's or any Subsidiary's
capital stock or the rights thereof, (d) any dissolution or liquidation of the
Company or any Subsidiary, (e) any sale or transfer of all or any part of the
Company's or any Subsidiary's assets or business, or (f) any other corporate act
or proceeding by the Company or any Subsidiary. No Participant, Employee,
Beneficiary or any other person shall have any claim against any member of the
Board or the Plan Administrator, the Company or any Subsidiary, or any
employees, officers, stockholders or agents of the Company or any Subsidiary, as
a result of any such action.

        15.    Notices.    All notices or other communications by an Employee or
Participant to the Company under or in connection with the Plan shall be deemed
to have been duly given when received in the form specified by the Company at
the location, or by the person, designated by the Company for the receipt
thereof.

        16.    Amendments to the Plan.    The Plan Administrator may, at any
time, or from time to time, amend or modify the Plan; provided, however, that no
amendment shall be made increasing or decreasing the number of shares authorized
for the Plan (other than as provided in Section 13), and that, except to conform
the Plan to the requirements of the Code, no amendment shall be made that would
cause the Plan to fail to meet the applicable requirements of Code Section 423.

        17.    Termination of Plan.    The Plan shall terminate upon the earlier
of (a) the tenth anniversary of the Effective Date, (b) the date no more shares
of Common Stock remain to be purchased under the Plan, or (c) the termination of
the Plan by the Board as specified below. The Board may terminate the Plan as of
any date. The date of termination of the Plan shall be deemed a Purchase Date.
If on such Purchase Date Participants in the aggregate have Options to purchase
more shares of Common Stock than are available for purchase under the Plan, each
Participant shall be eligible to purchase a reduced number of shares of Common
Stock on a pro rata basis based on the amount of payroll deductions in the
Participant's Plan Account in relation to the total amount of payroll deductions
in the Plan Accounts of all Participants, and any excess payroll deductions
shall be returned to Participants, without interest, all as provided by rules
and regulations adopted by the Plan Administrator.

7

--------------------------------------------------------------------------------




        18.    Designation of Beneficiary.    

        (a)   A Participant may file a written designation of a Beneficiary who
is to receive any shares of Common Stock and cash, if any, from the
Participant's Plan Account under the Plan in the event of such Participant's
death subsequent to the end of a Purchase Period but prior to delivery to him or
her of shares of Common Stock and cash. If a Participant is married and the
designated Beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective.

        (b)   Such designation of Beneficiary may be changed by the Participant
(and his or her spouse, if any) at any time by written notice. In the event of
the death of a Participant and in the absence of a Beneficiary validly
designated under the Plan who is living at the time of such Participant's death,
the Company shall deliver such shares of Common Stock and/or cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

        19.    Costs.    All costs and expenses incurred in administering the
Plan shall be paid by the Company, except to the extent the Plan Administrator
directs. Any costs or expenses of selling shares of Common Stock acquired
pursuant to the Plan, including those costs and expenses associated with the
issuance of stock certificates, shall be borne by the Participant.

        20.    Governmental Regulations.    The Company's obligation to sell and
deliver its Common Stock pursuant to the Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such stock. Shares shall not be issued with respect to an Option
unless the exercise of such Option and the issuance and delivery of such shares
pursuant thereto shall comply with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act of 1933, as amended,
the Exchange Act, state securities laws, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

        As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the shares of Common Stock are being purchased only for investment
and without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

        To the extent the Plan Administrator deems it necessary, appropriate or
desirable to comply with foreign law or practice and to further the purposes of
this Plan, the Plan Administrator may, without amending the Plan, establish
rules applicable to Options granted to Participants who are foreign nationals,
are employed outside the United States, or both, including rules that differ
from those set forth in this Plan.

        21.    Governing Law.    The Plan and all actions taken thereunder shall
be governed by and construed in accordance with the laws of the United States of
America and, to the extent not inconsistent therewith, by the laws of the State
of Delaware, without reference to the principles of conflict of laws thereof, or
if applicable, the provisions of local law. This Plan is not to be subject to
the Employee Retirement Income Security Act of 1974, as amended, but is intended
to comply with Code Section 423. Accordingly, the provisions of the Plan shall
be construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code. Any provisions required to be set
forth in this Plan by such Code section are hereby included as fully as if set
forth in

8

--------------------------------------------------------------------------------




the Plan in full. Any titles and headings herein are for reference purposes
only, and shall in no way limit, define or otherwise affect the meaning,
construction or interpretation of any provisions of the Plan.

        22.    Effect on Employment.    The provisions of this Plan shall not
affect the right of the Company or any Designated Subsidiary or any Participant
to terminate the Participant's employment with the Company or any Designated
Subsidiary.

        23.    Withholding.    The Company reserves the right to withhold from
stock or cash distributed to a Participant any amounts that it is required by
law to withhold.

        24.    Other Company Benefit and Compensation Programs.    For purposes
of the determination of benefits under any other employee welfare or benefit
plans or arrangements, if any, provided by the Company or any Designated
Subsidiary (a) any amounts deducted from a Participant's Compensation pursuant
to the Participant's payroll deduction election under Section 4 shall be deemed
a part of a Participant's compensation, and (b) payments and other benefits
received by a Participant under an Option shall not be deemed a part of a
Participant's compensation, unless expressly provided in such other plans or
arrangements, or except where the Board expressly determines in writing. The
existence of the Plan notwithstanding, the Company or any Designated Subsidiary
may adopt such other compensation plans or programs and additional compensation
arrangements as it deems necessary to attract, retain and motivate employees.

        25.    Effective Date.    The Plan shall become effective January 1,
2005, provided that the Company's stockholders approve it within 12 months after
the date the Plan was adopted by the Board.

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

